Citation Nr: 1613683	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-45 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with major depression and panic disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the case now resides with the RO in Chicago, Illinois.

This case was last before the Board in July 2014, at which time it was remanded for additional development.  


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's symptoms of PTSD with major depression and panic disorder most nearly approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total occupational and social impairment.

2.  The evidence does not show that the Veteran's service-connected disabilities, in conjunction with his education, training and work experience, render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for service-connected PTSD with major depression and panic disorder in excess of 50 percent have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for assignment of a TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  As for the Veteran's TDIU claim, he received proper notice in an August 2014 letter.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's claims file contains his service treatment records, military service records, as well as VA medical treatment records, Social Security Administration (SSA) records and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.

The Veteran was last afforded a VA examination in August 2006 for his service-connected PTSD.  In July 2014, the Board remanded the Veteran's claims in order to provide him with a VA examination to determine the current severity of his disability.  The examiner was also instructed to comment on whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  The Veteran failed to report for a VA examination scheduled in March 2015 without good cause.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  Under 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655.

The Court has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The Court has held, however, that VA's "duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Id.

In this case, the Board, in July 2014, remanded the increased rating issue for a more recent VA examination.  The Board's remand was sent to the Veteran's current mailing address.  The Veteran was then scheduled for a VA examination at the local VA Medical Center (VAMC) on March 3, 2015, and he failed to report for the examination.  Additionally, the Veteran was sent a letter dated August 25, 2014 in which he was asked to provide any additional treatment records related to his claimed condition.  The Veteran did not respond to this letter.  The subsequent June 2015 Supplemental Statement of the Case (SSOC) was mailed to the Veteran's current address of record.  The SSOC described the Veteran's failure to report for the VA examination, and detailed the consequences of the failure to report for the scheduled examination.  In response, the Veteran and his representative have not provided good cause as to why the Veteran did not appear for the examination.  Neither the Veteran nor his representative has indicated a desire for another examination.

The VA Form 21-2507a Request for Physical Examination notes the Veteran's correct mailing address.  A report from the VA medical facility notes the Veteran failed to report for the scheduled examination.  The Board finds that additional efforts to schedule an examination would be futile.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q).

Given the presumption of regularity of the mailing of the VA examination scheduling notice and the fact that the Veteran has not contacted the RO or AMC with a reason for his failure to report, the Board is satisfied that the Veteran received notice of the examination and failed to report to the scheduled VA examination without good cause.  See 38 C.F.R. § 3.655.  Therefore, the Board finds that no further effort to provide an additional examination is warranted and the claims on appeal will be decided based on the evidence of record.  

The Board finds that VA has substantially complied with the notice and assistance requirements.  The Veteran is not prejudiced by a decision on his claims at this time.

II.  Increased Rating

Service connection for PTSD with major depression and panic disorder was initially granted in a December 2006 rating decision, at which time a 50 percent rating was assigned under 38 C.F.R. § 4.130, DC 9411, effective from June 9, 2005.  The issue now before the Board is the question of whether an initial rating in excess of 50 percent is assignable for the period on appeal.  The Veteran contends that an increased rating is warranted as he experiences severe symptoms of PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the Veteran appealed the initial rating assigned for his PTSD, the entire body of evidence is for equal consideration.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's PTSD is currently evaluated as 50 percent disabling for the period on appeal in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms (.e.g., suicidal ideation, severe obsessional rituals, no friends, unable to keep a job) or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The relevant medical evidence of record includes VA treatment records, Social Security Administration records, and lay statements from the Veteran.  Following a review of the relevant evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD.

A review of the Veteran's VA treatment records reflect that he has complained of symptoms of anxiety and depression.  

A June 2005 VA psychiatry consult noted the Veteran's reports of fluctuating mood.  He reported experiencing problems with nightmares since returning from military service.  The examiner noted the Veteran's appearance and hygiene were appropriate.  The Veteran was alert and oriented to person, place and time.  His behavior was appropriate.  He was pleasant and cooperative.  His mood was mildly anxious and dysthymic.  The Veteran made fair eye contact and spoke openly except for his Vietnam experiences.  His memory and cognition were intact.  His speech was clear, coherent, and relevant.  He spoke in a normal rate and rhythm.  The examiner did not find any active hallucinations or delusions.  There were no signs of suicidal or homicidal ideations.  The Veteran reported past fleeting thoughts of self-harm, but he had no present thoughts and no plan to do so.  He was diagnosed with anxiety disorder, NOS.  The examiner ruled out PTSD with associated depression.  He was assigned a GAF score of 55.

A November 2005 VA behavioral medicine general progress note stated that for the past two nights the Veteran had slept better.  The Veteran stated that he believed therapy was not helping him and that since coming to therapy his symptoms have worsened.  The examiner noted the Veteran's personal hygiene was neat and clean.  The Veteran appeared alert, oriented and coherent.  His mood seemed calm.  His affect was flat and his speech was normal.  His thought organization was logical and goal-directed.  The Veteran denied any suicidal or homicidal ideation, and delusions/hallucinations did not appear to be present.  The examiner noted a diagnosis of PTSD and GAF score of 50/55.

A review of the Veteran's Social Security Administration records reflects that he receives disability benefits for disorders of the back.  See March 2006 SSA disability determination and transmittal.  A July 2006 private treatment record associated with the Veteran's SSA records notes the Veteran's reports of a history of anxiety, depression and PTSD.  The examiner noted the Veteran was alert and oriented, and he did not seem to have any delusion or hallucinations.

A June 2006 SSA psychiatric review notes that impairment from the Veteran's psychiatric disorder was not severe and there were co-existing nonmental impairments that required referral to another medical specialty.  The report further states that the restriction on activities of daily living, difficulties in maintaining social functioning, and difficulties in maintaining concentration, persistence or pace are all mild.  In a September 2006 SSA case analysis report, it was noted that disability determination services (DDS) opined that the Veteran's mental impairment was nonsevere, causing no more than mild limitations in functioning.  The report noted that the Veteran had been seen in outpatient mental health treatment at the VA since June 2005.  On multiple mental status exams, the Veteran exhibited intact memory, concentration and attention, a calm mood and adequate eye contact.  His thought processes have been coherent, goal-directed and relevant.  His grooming and hygiene have been intact.  There was one episode of confusion in September 2005, possibly dissociative in nature, with an increase in depression and suicidal ideation in January 2006 following marital problems which resolved.  With respect to activities of daily living, the Veteran was noted to live alone, was independent in self-care, and prepared simple meals on a daily basis.  He was argumentative and could not tolerate mistakes.  He became depressed easily which impacted his relationship with others.  He reported having nightmares associated with experiences in Vietnam.  

The September 2006 SSA case analysis report concluded that it was the opinion of the reviewer that the file evidence supported the presence of a severe mental impairment from June 2005 which imposed moderate limitations in social functioning.  The examiner stated that from a mental perspective, the Veteran's mental impairment did not preclude the performance of at least simple, routine tasks with adequate persistence and pace.

A June 2006 VA treatment record showed that the Veteran's personal hygiene was neat and clean.  He appeared alert, oriented and coherent.  His mood seemed calm, and his affect was flat.  His speech was normal and his thought organization was logical and goal-directed.  The Veteran denied any suicidal or homicidal ideation.  The examiner noted that delusions/hallucinations did not appear to be present.  The Veteran stated that in the past month he has not been overwhelmingly depressed.  He was keeping active by trying to learn the piano.  He reported experiencing poor sleep with nightmares every night.  A GAF score of 55 was noted.

In August 2006, the Veteran underwent a VA examination for his PTSD.  The VA examiner noted the Veteran was living in subsidized housing and had recently divorced his wife of 35 years in February 2006.  The Veteran reported that he sees one of his sons and three of his grandchildren almost every day.  The Veteran was unemployed at the time of the examination.  He stated he was a retired coal miner who was forced into retirement in September 2004.  He reported experiencing nightmares most nights of the week.

Upon examination, the Veteran showed no signs of any impairment of thought process or communication.  He showed no delusions, hallucinations or other gross active symptoms of psychosis.  There was no inappropriate behavior noted during the examination.  The Veteran reported frequent suicidal ideation within the past year with no intention to act.  He denied any significant homicidal thoughts, ideations, plans or intent.  The Veteran was reasonably well-groomed.  The examiner noted his hygiene was good and he was appropriately dressed in clean clothing.  He was well-oriented to person, place and time.  His memory was fair, noting that his memory for faces was still good, but his memory for names is not as good.  He reported some compulsive counting behavior and obsessive thought patterns.  The VA examiner noted that mostly what the Veteran described was either repetitive thoughts of suicide when feeling depressed or frequent intrusive memories of Vietnam.  The Veteran's rate and flow of speech were within normal limits.  The Veteran suffered from panic attacks, with the last "really bad one" occurring on Memorial Day.  The examiner noted the Veteran was depressed, very tearful at times, uncomfortable, tense and jumpy.  He reported no impulse control problems except for getting angry when talking to his ex-wife about their pending divorce.  The Veteran was diagnosed with chronic PTSD, alcohol abuse in remission, major depressive disorder and panic disorder in partial remission.  He was assigned a GAF score of 55.

A January 2007 VA treatment record noted that the Veteran was living by himself and was not working.  He saw his grandchildren daily and occasionally attended their basketball games.  The Veteran did not have any hobbies, had intrusive thoughts, and he was jumpy with noises.  He had nightly dreams and sleeps about four hours per night.  Upon examination, the Veteran was casually groomed and dressed.  He was alert and oriented, pleasant and cooperative.  His speech was clear, coherent, and goal-oriented.  His memory and cognition were intact.  His concentration and attention were also intact.  His mood was depressed and still had suicidal thoughts but denied current plans.  There was no evidence of a thought disorder or psychosis.  A GAF score of 50 was noted.

A July 2007 VA behavioral medicine general progress note stated that the Veteran had many changes in his life lately, including a new wife and a new home.  He reported having some dissociation about three times per week.  The Veteran's personal hygiene was neat and clean.  He appeared alert, oriented and coherent.  His concentration seemed intact.  His mood seemed mildly depressed, his affect was flat, and his speech was normal.  His thought organization was logical and goal-directed.  The Veteran denied any suicidal or homicidal ideation.  The examiner noted that delusions/hallucinations did not appear to be present.  A GAF score of 55 was noted.

A March 2008 VA treatment record noted the Veteran's marriage was going "okay."  He reported being close to his young grandchildren.  He sleeps about four hours a night.  He continued to have intrusive thoughts.  Upon examination, he was casually groomed and dressed.  He appeared alert, oriented, pleasant and cooperative.  His speech was clear, coherent and goal-directed.  His memory and cognition were intact, as well as his concentration and attention.  His affect was blunted but appropriate.  He denied thoughts of harm to others.  He had periodic suicidal thoughts.  There was no evidence of a thought disorder or psychosis.  His judgment and insight were intact.  He was assigned a GAF score of 48.

An October 2008 VA treatment record reflects that the Veteran underwent a mental status exam.  He was casually groomed and dressed.  He appeared alert, oriented, pleasant and cooperative.  His speech was clear, coherent and goal-directed.  His concentration and attention were intact.  His mood varied but was primarily sad.  His affect had full range and was appropriate.  He denied thoughts of harm to himself or others.  He had fleeting suicidal thoughts.  There was no evidence of a thought disorder or psychosis.  His judgment and insight were intact.  He was assigned a GAF score of 45.

A June 2010 VA treatment record noted the Veteran's sleep was poor.  He slept five to six hours a night, one hour at a time.  He reported having bad dreams every night.  He reported dissociating briefly.  He was not aware of whether he had flashbacks.  He was still jumpy/hypervigilant.  The examiner noted the Veteran's relationship with his wife was good.  His family was doing okay and his sons visit him.  There were no serious stressors.  He reported that his wife was aware of his periodic suicidal thoughts and was supportive.  A mental status exam noted the Veteran was casually groomed and dressed.  There was some tearfulness in discussing his mood.  He was alert, oriented, pleasant and cooperative.  His speech was clear, coherent, and goal-oriented.  His memory and cognition, as well as his concentration and attention, were intact.  His mood was depressed and his affect had a full range and was appropriate.  He denied thoughts of harm to others but had some suicidal thoughts.  There was no evidence of a thought disorder or psychosis.  His judgment and insight were intact.  He was assigned a GAF score of 43.  The examiner noted the Veteran was more depressed and had worse sleep, but his PTSD was about the same.

A September 2010 VA treatment record stated the Veteran's appetite was poor and his sleep was better with medication.  The examiner noted the Veteran was married, had a strong social support network, he had strong religious/cultural beliefs against suicide, and he could discuss future goals/expectations.  The Veteran's suicide risk was rated as medium.

In a June 2011 VA treatment record, the Veteran's wife recounted an episode from a week ago where she woke up to a loud noise and found her husband shouting and stating things like "I didn't want to kill them" and "are you a Gook."  The Veteran's wife stated she turned on the lights, told her husband she loved him and reminded him he was safe and on the farm.  The Veteran vomited and fell back asleep, and he later apparently forgot what happened during the night.  The Veteran's wife described brief dissociative episodes.  A mental status exam noted the Veteran was casually groomed and dressed appropriately.  He was alert, oriented, pleasant and cooperative.  His speech was clear, coherent, and goal-oriented.  His memory and cognition, as well as his concentration and attention, were intact.  His mood was depressed and his affect had a full range and was appropriate.  He denied thoughts of harm to others or suicidal thoughts.  There was no evidence of a thought disorder or psychosis.  His judgment and insight were intact.  He was noted to have severe PTSD with a dissociative flashback.  He had an EEG that was normal and a neurological evaluation after a similar incident in the past.  He was assigned a GAF score of 40.

A June 2013 VA treatment record noted the Veteran underwent screening tests for PTSD and depression which were both negative.  The Veteran denied being constantly on guard, watchful or easily startled.  He also denied feeling numb or detached from others, his activities or his surroundings.  He also responded "not at all" to questions asking whether he felt little interest or pleasure in doing things or whether he felt down, depressed or hopeless.

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 50 percent rating.  An evaluation in excess of 50 percent is not warranted.  38 C.F.R. § 4.7.

The Board has also considered that the GAF scores beginning March 2008 were between 40 and 48, indicative of serious impairment (e.g., suicidal ideation, severe obsessional rituals or no friends, unable to keep a job).  The GAF scores are not supported by the evidence of record and suggest a more serious disability picture than the evidence as a whole shows.  The Board notes, however, that an assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id. 

The medical evidence during this period does not reflect that the Veteran has experienced obsessional rituals which interfere with his routine activities.  Similarly, his speech has not been found to be intermittently illogical, obscure, or irrelevant during the period on appeal.  While the Veteran noted experiencing some panic attacks during his August 2006 VA examination, the evidence of record does not reflect that his panic attacks were near-continuous. 

The Veteran endorsed some symptoms of depression during the period on appeal, and he noted experiencing suicidal thoughts in VA treatment records.  However, the evidence of record does not show that his depression symptoms affected his ability to function independently, appropriately and effectively.  The record reflects that the Veteran divorced from his wife during the period on appeal.  However, he remarried and retained close ties to his sons and grandchildren.  VA treatment records reflect that the Veteran retains a strong social support network and retains strong views against suicide.  Further, the record shows that the Veteran is capable of managing his own finances.  The evidence also does not demonstrate that the Veteran experiences irritability that was unprovoked or associated with any periods of violence.  He did not neglect his own personal appearance or hygiene.  VA treatment records have consistently found his memory, cognition, concentration and attention to all be intact.  The evidence of record has consistently found no evidence of a thought disorder or psychosis.  Further, the Veteran's judgment and insight were consistently found to be intact.  

The medical evidence of record also does not show that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, is in persistent danger of hurting himself or others as a result of his PTSD.  There has been no evidence that the Veteran has experienced memory loss of names of close relatives, his own occupation, or his own name.

When considering the Veteran's symptoms in total, the Board finds that they do not result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  Overall, during the appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's PTSD symptomatology does not more closely approximates the schedular criteria for the next higher, 70 percent disability rating.

As to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating.  38 U.S.C.A. § 5107.

III.  TDIU

The Veteran seeks entitlement to a TDIU.  He contends that his service-connected PTSD has left him unable to find gainful employment.

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a Veteran is entitled to a TDIU, neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.

In this case, the Veteran is service-connected PTSD, tinnitus and bilateral hearing loss.  His combined schedular rating during the period on appeal is 60 percent, and as such, the Veteran does not meet the percentage requirements for TDIU on a schedular basis under 38 C.F.R. § 4.16 based on his service-connected disabilities.

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extraschedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

After reviewing the evidence of record, the Board finds that referral for an extraschedular TDIU evaluation is not warranted.  As detailed below, the evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

At his August 2006 VA examination for his PTSD, the Veteran stated he was a retired coal miner who was forced into retirement in September 2004.  

As noted above, a review of the Veteran's Social Security Administration records reflects that he receives disability benefits for disorders of the back.  See March 2006 SSA disability determination and transmittal.  In his claim for SSA benefits, he claimed he became unable to work because of his illnesses, injuries or conditions in October 2004.  He also stated that he stopped working on October 31, 2004 because his mine closed down.  He listed his job as a coal miner, which he worked from March 1974 until October 2004.  

In a June 2006 SSA psychiatric review, it was noted that the Veteran had an anxiety-related disorder.  The report notes that the impairment was not severe and there were co-existing nonmental impairments that required referral to another medical specialty.  The report further states that the restriction on activities of daily living, difficulties in maintaining social functioning, and difficulties in maintaining concentration, persistence or pace are all mild.  The report stated there were no episodes of decompensation.

In a September 2006 SSA case analysis report, it was noted that disability determination services opined that the Veteran's mental impairment was nonsevere, causing no more than mild limitations in functioning.  The report noted that the Veteran had been seen in outpatient mental health treatment at the VA since June 2005.  On multiple mental status exams, the Veteran exhibited intact memory, concentration and attention, a calm mood and adequate eye contact.  His thought processes have been coherent, goal-directed and relevant.  His grooming and hygiene have been intact.  There was one episode of confusion in September 2005, possibly dissociative in nature, with an increase in depression and suicidal ideation in January 2006 following marital problems which resolved.  With respect to activities of daily living, the Veteran was noted to live alone, was independent in self-care, and prepared simple meals on a daily basis.  He was argumentative and could not tolerate mistakes.  He became depressed easily which impacted his relationship with others.  He reported having nightmares associated with experiences in Vietnam.  

The September 2006 SSA case analysis report concluded that it was the opinion of the reviewer that the file evidence supported the presence of a severe mental impairment from June 2005 which imposed moderate limitations in social functioning.  The examiner stated that from a mental perspective, the Veteran's mental impairment did not preclude the performance of at least simple, routine tasks with adequate persistence and pace.

An August 2006 SSA physical residual functional capacity assessment noted that the Veteran had no established manipulative limitations, to include reaching in all directions, handling, fingering, and feeling.  There were no noted visual limitations, to include acuity, depth perception, accommodation, color vision, and field of vision.  There were no established communicative limitations, to include hearing and speaking.

Based on the foregoing evidence, the Board finds that the Veteran's service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment.  While the Veteran asserts that he is unemployable, the examination reports of record indicate that the impact of the Veteran's service-connected disabilities would not limit his participation in most work activities.  The Board places greater probative weight on the medical assessments concerning the Veteran's employment capability than the Veteran's contentions as to the limitations caused by his disability.

Accordingly, the Board finds, based on the preponderance of evidence, that the Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment.  Therefore, the Veteran's claim for TDIU is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

In reaching the above conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b). 


ORDER

An initial disability rating in excess of 50 percent for PTSD is denied. 

Entitlement to a TDIU is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


